UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21829 BBH TRUST BBH Money Market Fund (Exact name of Registrant as specified in charter) 140 Broadway, New York, NY 10005 (Address of principal executive offices) Corporation Services Company, 2711 Centerville Road, Suite 400, Wilmington, DE, 19808 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 625-5759 Date of fiscal year end: JUNE 30 Date of reporting period:SEPTEMBER 30, 2010 ITEM 1. SCHEDULES OF INVESTMENTS BBH MONEY MARKET FUND PORTFOLIO OF INVESTMENTS September 30, 2010 (unaudited) Principal Amount Maturity Date Interest Rate Value CERTIFICATES OF DEPOSIT (28.9%) $ Banco Bilbao Vizcaya Argentaria1 12/15/10 % $ Bank of Montreal 10/04/10 Bank of Tokyo-Mitsubishi UFJ Ltd. 11/09/10 Bank of Tokyo-Mitsubishi UFJ Ltd. 12/16/10 Bank of Tokyo-Mitsubishi UFJ Ltd. 03/24/11 Barclays Bank, Plc. 05/27/11 BNP Paribas 12/23/10 BNP Paribas 02/07/11 Citibank N.A. 11/03/10 Citibank N.A. 11/17/10 Deutsche Bank AG 06/21/11 DnB NOR Bank ASA1 12/03/10 DnB NOR Bank ASA 12/10/10 DnB NOR Bank ASA 04/01/11 Rabobank Nederland NV 10/06/10 Royal Bank of Scotland, Plc. 12/08/10 Royal Bank of Scotland, Plc. 12/16/10 Royal Bank of Scotland, Plc. 02/07/11 Societe Generale 10/19/10 Standard Chartered Bank 10/13/10 Standard Chartered Bank 10/21/10 Svenska Handelsbanken AB 10/06/10 Toronto - Dominion Bank 01/06/11 UBS AG 01/18/11 Total Certificates of Deposit COMMERCIAL PAPER (20.5%) DeKalb County Development Authority 10/01/10 Deutsche Bank Financial LLC2 10/29/10 ING US Funding LLC2 11/30/10 ING US Funding LLC2 02/04/11 ING US Funding LLC2 02/16/11 Johns Hopkins University 10/13/10 National Australia Funding Delaware, Inc.2 10/12/10 National Australia Funding Delaware, Inc.2 11/15/10 Nebraska Public Power District2 10/15/10 Nordea North America, Inc.2 10/12/10 Nordea North America, Inc.2 11/30/10 Nordea North America, Inc.2 02/14/11 Rabobank USA Financial Corp.2 11/16/10 Rabobank USA Financial Corp.2 12/14/10 Societe Generale North America, Inc.2 10/18/10 Societe Generale North America, Inc.2 02/02/11 Svenska Handelsbanken, Inc.2 10/19/10 Texas Tech University 01/05/11 UBS Finance Delaware LLC2 10/08/10 UBS Finance Delaware LLC2 02/16/11 University of California2 12/06/10 University of Texas 01/05/11 Total Commercial Paper CORPORATE BONDS (2.6%) American Express Bank FSB1,3 12/10/10 General Electric Capital Corp.1,3 12/09/10 Total Corporate Bonds MUNICIPAL BONDS (16.7%) Bay Area Toll Authority1 10/07/10 Buncombe County, North Carolina1 10/07/10 Buncombe County, North Carolina1 10/07/10 Buncombe County, North Carolina1 10/07/10 California State Health Facilities Financing Authority1 10/06/10 Charleston, South Carolina, Waterworks & Sewer1 10/07/10 Charlotte, North Carolina1 10/07/10 Charlotte, North Carolina1 10/07/10 Connecticut State Health & Educational Facility Authority1 10/06/10 Delaware State Economic Development Authority1 10/07/10 Delaware State Economic Development Authority1 10/07/10 Guilford County, North Carolina1 10/07/10 Houston, Texas, Higher Education Finance Corp.1 10/06/10 Illinois State Finance Authority1 10/07/10 Illinois State Finance Authority1 10/07/10 Kansas State Department of Transportation1 10/07/10 Massachusetts State Development Finance Agency1 10/07/10 Massachusetts State Health & Educational Facilities Authority1 10/07/10 Metropolitan Water District of Southern California1 01/07/10 Missouri State Health & Educational Facilities Authority1 10/07/10 New Hampshire State Health & Education Facilities Authority1 10/06/10 New Jersey State Educational Facilities Authority1 10/06/10 New York State Dormitory Authority1 10/07/10 North Carolina State Capital Facilities Finance Agency1 10/07/10 North Carolina State Medical Care Commission1 10/07/10 Northampton County, Pennsylvania, Higher Education Authority1 10/07/10 State of Ohio1 10/06/10 Pennsylvania State Turnpike Commission1 10/07/10 Private Colleges & Universities Authority1 10/07/10 Raleigh, North Carolina1 10/06/10 Raleigh, North Carolina1 10/06/10 San Diego County, California, Regional Transportation Commission1 10/07/10 Tempe, Arizona1 10/06/10 Union County, North Carolina1 10/06/10 Union County, North Carolina1 10/07/10 Total Municipal Bonds U.S. GOVERNMENT AGENCY OBLIGATIONS (12.9%) Federal Home Loan Bank Discount Notes2 11/10/10 FHLMC Discount Notes2 10/04/10 FHLMC Discount Notes2,4 10/18/10 FHLMC Discount Notes2 11/15/10 FNMA Discount Notes2 11/03/10 FNMA Discount Notes2 11/10/10 Total U.S. Government Agency Obligations TIME DEPOSITS (5.7%) Branch Banking & Trust Co. 10/01/10 HSBC Bank 10/01/10 Royal Bank of Canada 10/01/10 Total Time Deposits REPURCHASE AGREEMENTS (11.7%) Barclays Bank, Plc. (Agreement dated 09/30/10 collateralized by U.S. Treasury Bond 6.250%, due 05/15/30, value $51,000,106) 10/01/10 BNP Paribas (Agreement dated 09/30/10 collateralized by FNMA 4.500%, due 07/01/40, value $35,700,000) 10/01/10 Deutsche Bank AG (Agreement dated 09/30/10 collateralized by FNMA 6.500%-7.000%, due 07/01/37-11/01/37, value $35,700,000) 10/01/10 Royal Bank of Canada (Agreement dated 09/30/10 collateralized by FNMA 5.000%, due 04/01/38, value $56,100,000) 10/01/10 Societe Generale SA (Agreement dated 09/30/10 collateralized by FMAC 5.000%, due 05/01/21, value $20,260,188 and FNMA 5.000%, due 03/01/40, value $10,339,812) 10/01/10 Total Repurchase Agreements TOTAL INVESTMENTS AT AMORTIZED COST % $ CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES NET ASSETS % $ 1 Variable rate instrument. The maturity dates reflect earlier of reset dates or stated maturity dates. Interest rates change on specific dates (such as coupon or interest payment date). The yield shown represents the September 30, 2010 coupon or interest rate. 2 Coupon represents a yield to maturity. 3 Guaranteed by the FDIC under the TLGP. 4 Coupon represents a weighted average rate. Abbreviations: FDIC − Federal Deposit Insurance Corporation. FHLMC − Federal Home Loan Mortgage Association. FMAC − First Home Mortgage Acceptance Corporation. FNMA − Federal National Mortgage Association. TLGP − Temporary Liquidity Guarantee Program. FAIR VALUE MEASUREMENTS In January 2010, the Financial Accounting Standards Board issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about Fair Value Measurements.” This ASU will add new disclosure requirements for transfers into and out of Levels 1 and 2 fair-value measurements and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of Level 3 fair-value measurements. It also clarifies existing fair value disclosures about the level of disaggregation, inputs and valuation techniques. Except for the detailed Level 3 reconciliation disclosures, the guidance in the ASU is effective for annual and interim reporting periods in fiscal years beginning after December 15, 2009. The new disclosures for Level 3 activity are effective for annual and interim reporting periods in fiscal years beginning after December 15, 2010. Management of the BBH Money Market Fund (the “Fund”) is currently evaluating the impact the adoption will have on the Fund’s holdings disclosure. The Fund is required to disclose information regarding the fair value measurements of a Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – (unadjusted) quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of September 30, 2010. Investments, at value (Unadjusted) Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of September 30, 2010 Municipal Bonds $
